     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2254 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KRISTEN SCHERTZER, et al., on behalf                Case No.: 19cv264 JM(MSB)
      of themselves and all others similarly
12
      situated,                                           ORDER ON MOTION TO SEVER
13                                      Plaintiffs,
14    v.
15
      BANK OF AMERICA, N.A, et al.,
16                                   Defendants.
17
18          Presently before the court is Defendant Cardtronics, Inc.’s (“Cardtronics”) Motion
19    to Sever. (Doc. No. 118.) The motion has been fully briefed and the court finds it suitable
20    for submission on the papers and without oral argument in accordance with Civil Local
21    Rule 7.1(d)(1).
22                             Procedural and Factual Background
23          On February 5, 2019, Plaintiffs Kristen Schertzer, Meagan Hicks and Brittany
24    Covell initiated this proposed (or putative) class action by filing suit. (Doc. No. 1.)
25    Plaintiffs brought this putative class action case, on behalf of themselves and all others
26    similarly situated, against Bank of America, N.A., Cardtronics, FCTI, Inc., and Cash Depot
27    Ltd. (collectively “Defendants”) essentially claiming deceptive, misleading, and
28

                                                      1
                                                                                  19cv264 JM(MSB)
     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2255 Page 2 of 7



 1    unwarranted practices have been employed in the charging and collecting of bank balance
 2    inquiry fees.
 3           On May 31, 2019, a second amended complaint (“SAC”) was filed alleging original
 4    jurisdiction under the Class Action Fairness Act (“CAFA”) of 2005, 28 U.S.C. § 1332(d),
 5    and setting forth a total of thirteen claims against the defendants individually and
 6    collectively. (Doc. No. 56, “SAC”.) On March 4, 2020, this court granted Defendants’
 7    motions to dismiss with leave to amend. (Doc. No. 94.)
 8           On March 24, 2020, the third amend complaint (“TAC”) was filed, again claiming
 9    original jurisdiction under CAFA. (Doc. No. 96.) It alleges claims for: (1) violation of
10    California’s Unfair Competition Law (“UCL”), CAL. BUS. & PROF. CODE § 17200, et seq;
11    (2) breach of the covenant of good faith and fair dealing; and (3) unjust enrichment. (Id.
12    at 34-43 1.)
13           The allegations in the TAC can be divided into two categories. First, Plaintiffs assert
14    that the independent Automatic Teller Machine (“ATM”) operators Cardtronics, Cash
15    Depot, Ltd. (“Cash Depot”), and FCTI, Inc., (“FCTI”), (collectively, the “ATM
16    Defendants”) deceptively, unlawfully and systematically maximize the number of out-of-
17    network (“OON”) ATM balance inquiries bank accountholders performed by placing
18    misleading representations on the screens and on signs at ATMs they operate regarding the
19    fees that would be charged for balance inquiries. (TAC ¶¶ 1, 3, 4, 15, 16, 18-20, 29, 30-
20    44, 47-53, 55-67, 127-130, 138-143, 151-155.) Second, Plaintiffs allege Bank of America
21    (“BofA”) charged its customers unwarranted fees for OON ATM balance inquiries. (Id. ¶
22    2, 5, 6, 15, 16, 69-80, 159-167.)
23           Plaintiff Schertzer seeks to represent the “California Cardtronics Class” consisting
24    of:
25
26
27
      1
       Document numbers and page references are to those assigned by CM/ECF for the docket
28    entry.
                                                    2
                                                                                     19cv264 JM(MSB)
     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2256 Page 3 of 7



 1          All holders of a checking account in California who, within the applicable
            statute of limitations preceding the filing of this lawsuit, were assessed one or
 2
            more out-of-network balance inquiry fees for purportedly undertaking a
 3          balance inquiry as part of a cash withdrawal at a CARDTRONICS ATM.
 4    Id. at ¶ 106. All three Plaintiffs seek to represent a Nationwide BofA class and a California
 5    sub-class of BofA checking account holders who were assessed one or more fees for
 6    undertaking a balance inquiry as part of a cash withdrawal at a Cardtronics, FCTI or Cash
 7    Depot ATM. (Id. at ¶¶ 109, 110.)
 8          On September 28, 2020, this court granted in part and denied in part the four dismiss
 9    filed separately by Defendants FCTI, Cash Depot, Cardtronics, and BofA. (Doc. Nos. 97,
10    98, 99, 100, 109.)
11          On November 16, 2020, Cardtronics filed a motion to sever the claims of Plaintiff
12    Schertzer into a separate proceeding pursuant to Federal Rules of Civil Procedure 20 and
13    21. (Doc. No. 118.) Plaintiff Schertzer timely filed her opposition (Doc. No. 121) and
14    Cardtronics filed its reply (Doc. No. 122).
15                                         Legal Standard
16          Federal Rule of Civil Procedure 20 permits joinder of defendants if “any right to
17    relief is asserted against them jointly, severally, or in the alternative with respect to or
18    arising out of the same transaction, occurrence, or series of transactions or occurrences;
19    and ... any question of law or fact common to all defendants will arise in the action.” Fed.
20    R. Civ. P. 20(a)(2)(A)-(B); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292 (9th Cir.
21    2000).
22          Under Rule 21 of the Federal Rules of Civil Procedure, a court is authorized to
23    exercise its discretionary power and may sever parties. Specifically, Rule 21 provides: “on
24    motion or on its own, the court may at any time, on just terms, add or drop a party. The
25    court may also sever any claim against any party.” Fed. R. Civ. P. 21. This discretion is
26    broad, and “[t]he court may sever the claims against a party in the interest of fairness and
27    judicial economy and to avoid prejudice, delay or expense.” Apple Inc. v. Wi-LAN Inc.,
28

                                                    3
                                                                                     19cv264 JM(MSB)
     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2257 Page 4 of 7



 1    No. C 14-2838, 2014 WL 4477362, at *3 (N.D. Cal. Sept. 11, 2014) (citing Coleman, 232
 2    F.3d at 1296-97).
 3                                             Discussion
 4          Courts within this district commonly consider the following five factors when
 5    deciding whether to sever a claim:
 6              (1) whether the claims arise out of the same transaction or occurrence;
                (2) whether the claims present some common questions of law or fact;
 7
                (3) whether settlement of the claims or judicial economy would be
 8              facilitated; (4) whether prejudice would be avoided if severance were
                granted; and (5) whether different witnesses and documentary proof are
 9
                required for separate claims.
10
11    Grano v. Sodexo Mgm’t Inc., No. 18-cv-01818, 2020 WL 2111898, at * 7 (S.D. Cal. May 4,
12    2020); accord Czuchaj v. Conair Corp., No. 13-cv-01901, 2016 WL 4216686, at * 2 (S.D.
13    Cal. Aug. 10, 2016) (citing Anticancer, Inc. v. Pfizer Inc., No. 11-cv-107, 2012 WL
14    1019796, at * 1 (S.D. Cal. Mar. 26, 2012)).
15          Cardtronics requests the court sever the claims of Plaintiff Schertzer into a separate
16    proceeding arguing: (1) the three ATM Defendants are not just separate companies, but
17    competitors; (2) Schertzer’s claims regarding Cardtronics have no facts in common with
18    the other Plaintiffs’ claims about the other ATM Defendants; (3) Schertzer’s claims against
19    BofA do not involve Cardtronics; and (4) Plaintiffs propose to represent four unrelated
20    classes. (Doc. No. 118-1 at 8-13.) Further, Cardtronics specifically addresses each of the
21    five factors. First, it argues that Schertzer’s claims differ from the other Plaintiffs’ similar
22    claims because the ATM screen prompts were different and involve different facts. (Id. at
23    16-18.) Cardtronics also asserts that Schertzer does not allege a common scheme or
24    business plan between itself and the other ATM Defendants, nor that they would be liable
25    for each other’s claims in this lawsuit. (Id. at 18.) Relatedly, Cardtronics maintains that
26    the claims against it involve different transactions than the claims against BofA. (Id. at 19-
27    20.) Second, Cardtronics argues that Schertzer’s claims present no common questions of
28    law or fact. (Id. at 21-22.) Third, it contends that severance would promote judicial

                                                     4
                                                                                       19cv264 JM(MSB)
     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2258 Page 5 of 7



 1    economy because “keeping the unrelated claims together created no efficiencies,”
 2    discovery is unrelated, and no efficiency is gained by trying all four cases together. (Id. at
 3    23.) Fourth, Cardtronics asserts that it will be prejudiced by litigating four unrelated class
 4    actions because this requires additional effort, generates greater expense, risks confusion
 5    among class members, inevitably causes jury confusion and, depending on what the facts
 6    ultimately show, could create “guilt by association.” (Id. at 23-25.) Further, to support its
 7    position, Cardtronics argues that Schertzer would not be prejudiced by severance of her
 8    claims given the posture of this case. (Id. at 25-26.) Finally, Cardtronics argues that the
 9    fifth factor supports severance because Schertzer’s claims against it involve different
10    witnesses and proof. (Id. at 26.)
11          Taking the opposing position, Schertzer begins by countering that her claims against
12    BofA and Cardtronics arise out of the same transaction and occurrence, arguing that
13    although all three Plaintiffs’ claims involve different ATM Defendants, severance would
14    be inappropriate because they “implicate the same series of transactions and process of
15    BofA in failing to define the term ‘Balance Inquiry’, and then assessing OON fees for
16    balance inquiries that customers did not consent to at out-of-network ATM machines.”
17    (Doc. No. 121 at 5.) Schertzer also maintains that her claims present common questions
18    of law and fact, that the damages asserted against BofA and Cardtronics are inextricably
19    tied together, and interpreting the assessment of OON fees and the BofA customer
20    agreement are common questions. (Id. at 6-7.) Next, Schertzer argues that her claims
21    against Cardtronics and BofA include substantially the same discovery, witnesses, and
22    documents – including: (1) fact and expert discovery related to screen prompts and how
23    they are perceived by customers and: (2) the process of determining the amount of
24    interchange fees. (Id. at 7.) Further, Schertzer contends that Cardtronics’ arguments
25    regarding prejudice are premature and are merely conjecture. (Id. at 8.) Finally, she asserts
26    that judicial efficiency will be facilitated by allowing all of Plaintiffs’ claims to proceed
27    together. (Id. at 8-9.)
28

                                                    5
                                                                                     19cv264 JM(MSB)
     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2259 Page 6 of 7



 1          The court finds Schertzer’s argument to be the more persuasive. 2 On June 1, 2018,
 2    Schertzer used her BofA ATM Payment Card at a Cardtronics ATM located at 645 Market
 3    St., San Diego, California, 92101, to withdraw $60, for which she was charged a total of
 4    $8.75 in fees – $3.75 cash withdrawal fee by Cardtronics, $2.50 OON fee by BofA for
 5    making a balance inquiry and $2.50 by BofA for making a cash withdrawal. (TAC ¶¶ 81,
 6    84.) Based on these allegations, the court finds that there is a logical relationship between
 7    Schertzer’s claims against BofA and Cardtronics.          In other words, there is enough
 8    “similarity in the factual background of the claim.”          Jacques v. Hyatt Corp., No.
 9    C11- 05364 WHA, 2012 WL 3010969, at *3 (N.D. Cal. July 23, 2012). And, BofA’s
10    position regarding the discovery overlap 3 also tilts against severance. Based on the court’s
11    knowledge of all of the claims, two separate cases will not result in judicial economy – it
12    will produce the opposite and result in inefficiency, overlap of witnesses, issues of fact and
13    law and defenses and will produce a significant amount of extra work. As to prejudice, the
14    court is satisfied that any jury confusion can be properly mitigated with the appropriate
15    instructions and is outweighed by the greater prejudice to the remaining parties if the case
16    is severed. As to common witnesses and documentary proof, neither Cardtronics nor
17    Schertzer have provided anything beyond conclusory statements regarding this factor. In
18
19
20
21    2
        Although Cardtronics has submitted a declaration (see Doc. No. 118-2) disputing the
      allegations in the complaint surrounding the relationship between the OON withdrawal
22
      fees and any fees BofA purportedly pays the ATM Defendants as evidence that its case
23    should be severed from the other Plaintiffs’ claims, on the limited record before it, the court
      is unwilling to make such a determination at this stage of the litigation.
24
25    3
       Defendant BofA also filed a response to Cardtronics’ motion stating that it “defers to the
      Court on how to manage its case and whether to sever Cardtronics,” although it did
26
      anticipate some discovery overlap between itself and the ATM Defendants and thought
27    that either formal or informal coordination would be warranted to “streamline and avoid
      duplication of these efforts.” (Doc. No. 120 at 2.)
28

                                                     6
                                                                                      19cv264 JM(MSB)
     Case 3:19-cv-00264-JM-MSB Document 155 Filed 04/13/21 PageID.2260 Page 7 of 7



 1    sum, Cardtronics has failed to show that it is entitled to severance pursuant to Federal Rules
 2    20(a)(2) and 21.
 3                                            Conclusion
 4          For the reasons set forth above, the court DENIES Defendant Cardtronics’ motion
 5    to sever. (Doc. No. 118.)
 6          IT IS SO ORDERED.
 7     Dated: April 13, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
                                                                                     19cv264 JM(MSB)
